DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  In the limitation “(3) responsive to an occurrence of the triggering event in the modified game outcome, repeat (1) and (2);, whereby additional portions of the inactive display area are included in the active display area of the modified game outcome”, there is an extra semicolon that should be removed.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7-11, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10, and 14-16 of U.S. Patent No. 10,832,526 B2 and claims 1, 6-10, and 14-16 of U.S. Patent No. 10,319,194 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see chart below). The only notable difference between the instant claims and the patented claims is the addition of “of the instance of play of the wagering game” in claim 1, limitation (e). One of ordinary skill in the art would understand that triggering events in the context of gaming would occur during instances of play of a wagering game. Thus, the claims nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/093,972
U.S. Patent 10,832,526 B2
U.S. Patent 10,319,194 B2
Claim 1. A gaming system, comprising:
a housing;
at least one display device supported by the housing;
a plurality of input devices supported by the housing;
at least one processor;

and at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the plurality of input devices to:

(a) establish a credit balance based at least in part on a monetary value;






(b) place a wager to initiate play of a wagering game, the credit balance being decreasable by the wager;


(c) randomly display an outcome of an instance of play of the wagering game, wherein the displayed game outcome includes an active display area being determinative of an award outcome, and an inactive display area, the inactive display area being unused in the determination of the award outcome, the inactive display area being distinguishable from the active display area in the displayed game outcome by at least one identifying characteristic;









(d) determine an award associated with the active display area, the credit balance being increasable by any determined award outcome;


(e) responsive to the detection of an occurrence of a triggering event associated with the outcome of the instance of play of the wagering game:






(1) modify the displayed game outcome by discontinuing display of the at least one identifying characteristic in at least a portion of the inactive display area;

(2) determine an enhanced award outcome associated with the active display area of the modified game outcome, the active display area of the modified game outcome including the at least a portion of the inactive display area in which the display of the at least one identifying characteristic is discontinued; and



(3) responsive to the detection of an occurrence of a triggering event in the modified game outcome, repeat (1) and (2), whereby the display of the at least one identifying characteristic is discontinued in one or more additional portions of the inactive display area;


(f) responsive to at least one of (i) the absence of the detection of an occurrence of a triggering event in the modified game outcome and (ii) the discontinuing of the display of the at least one identifying characteristic in all portions of the inactive display area of the modified game outcome, increase the credit balance by the determined enhanced award outcome; and


(g) initiate a payout of the credit balance in response to receipt of a payout request.
Claim 1. A gaming system, comprising:
a housing;
at least one display device supported by the housing;
a plurality of input devices supported by the housing;
at least one processor;

and at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the plurality of input devices to:

(a) establish a credit balance based at least in part on a monetary value associated with a physical item after an input device receives the physical item, the physical item being a ticket associated with the monetary value or currency;

(b) place a wager to initiate play of a wagering game in response the credit balance being decreasable by the wager;

(c) randomly display an outcome of an instance of play of the wagering game, wherein the displayed game outcome includes one or more symbols of a plurality of symbols in an active symbol display area, the one or more symbols in the active symbol display area being determinative of an award outcome, and one or more symbols of the plurality of symbols in an inactive symbol display area, the one or more symbols in the inactive symbol display area being unused in the determination of the award outcome, the inactive symbol display area being distinguishable from the active symbol display area in the displayed game outcome by at least one identifying characteristic;

(d) determine an award outcome based on the plurality of symbols in the active symbol display area, the credit balance being increasable by any determined award outcome;

(e) responsive to the detection of an occurrence of a triggering event:








(1) modify the displayed game outcome by discontinuing display of the at least one identifying characteristic in at least a portion of the inactive symbol display area;

(2) determine an enhanced award outcome associated with one or more symbols in the active symbol display area of the modified game outcome, the active symbol display area of the modified game outcome including the at least a portion of the inactive symbol display area in which the display of the at least one identifying characteristic is discontinued; and

(3) responsive to the detection of an occurrence of a triggering event in the modified game outcome, repeat (1) and (2), whereby the display of the at least one identifying characteristic is discontinued in one or more additional portions of the inactive symbol display area;

(f) responsive to at least one of (i) the absence of the detection of an occurrence of a triggering event in the modified game outcome and (ii) the discontinuing of the display of the at least one identifying characteristic in all of the one or more additional portions of the inactive symbol display area of the modified game outcome, increase the credit balance by the determined enhanced award outcome; and

(g) initiate a payout of the credit balance in response to receipt of a payout request.
Claim 1. A gaming system, comprising:
a housing;
at least one display device supported by the housing;
a plurality of input devices supported by the housing;
at least one processor;

and at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the plurality of input devices to:

(a) establish a credit balance based at least in part on a monetary value associated with a physical item after an input device receives the physical item, the physical item being a ticket associated with the monetary value or currency;

(b) place a wager to initiate play of a wagering game in response the credit balance being decreasable by the wager;

(c) randomly display an outcome of an instance of play of the wagering game, wherein the displayed game outcome includes one or more symbols of a plurality of symbols in an active symbol display area, the one or more symbols in the active symbol display area being determinative of an award outcome, and one or more symbols of the plurality of symbols in an inactive symbol display area, the one or more symbols in the inactive symbol display area being unused in the determination of the award outcome, the inactive symbol display area being distinguishable from the active symbol display area in the displayed game outcome by at least one identifying characteristic;

(d) determine an award outcome based on the plurality of symbols in the active symbol display area, the credit balance being increasable by any determined award outcome;

(e) responsive to the detection of an occurrence of a triggering event in the displayed game outcome, wherein the triggering event comprises at least a preset amount of one or more predefined symbols being displayed in a preset configuration in the active symbol display area:

(1) modify the displayed game outcome by discontinuing display of the at least one identifying characteristic in at least a portion of the inactive symbol display area;

(2) determine an enhanced award outcome associated with the one or more symbols in the active symbol display area of the modified game outcome, the active symbol display area of the modified game outcome including the at least a portion of the inactive symbol display area in which the display of the at least one identifying characteristic is discontinued; and

(3) responsive to the detection of an occurrence of a triggering event in the modified game outcome, repeat (1) and (2), whereby the display of the at least one identifying characteristic is discontinued in one or more additional portions of the inactive symbol display area;

(f) responsive to at least one of (i) the absence of the detection of an occurrence of a triggering event in the modified game outcome and (ii) the discontinuing of the display of the at least one identifying characteristic in all portions of the inactive symbol display area of the modified game outcome, increase the credit balance by the determined enhanced award outcome; and


(g) initiate a payout of the credit balance in response to receipt of a payout request.

Claim 7. The gaming system of claim 1, wherein the at least one identifying characteristic comprises obscuring at least a portion of the inactive display area.

Claim 6. The gaming system of claim 1, wherein the at least one identifying characteristic comprises obscuring at least a portion of the one or more symbols in the inactive symbol display area.

Claim 6. The gaming system of claim 1, wherein the at least one identifying characteristic comprises obscuring at least a portion of the one or more symbols in the inactive symbol display area.

Claim 8. The gaming system of claim 1, further comprising continuing to display the inactive display area without the at least one characteristic in one or more subsequent instances of the wagering game responsive to the discontinuing of the display of the at least one identifying characteristic in all portions of the inactive display area of the modified game outcome.


Claim 7. The gaming system of claim 1, further comprising continuing to display the inactive symbol display area without the at least one characteristic in one or more subsequent instances of the wagering game responsive to the discontinuing of the display of the at least one identifying characteristic in all portions of the inactive symbol display area of the modified game outcome.

Claim 7. The gaming system of claim 1, further comprising continuing to display the inactive symbol display area without the at least one characteristic in one or more subsequent instances of the wagering game responsive to the discontinuing of the display of the at least one identifying characteristic in all portions of the inactive symbol display area of the modified game outcome.

Claim 9. The gaming system of claim 1, further comprising displaying the at least one identifying characteristic in all of the inactive display area responsive to initiating play of a subsequent instance of the wagering game.


Claim 8. The gaming system of claim 1, further comprising displaying the at least one identifying characteristic in all of the inactive symbol display area responsive to initiating play of a subsequent instance of the wagering game.

Claim 8. The gaming system of claim 1, further comprising displaying the at least one identifying characteristic in all of the inactive symbol display area responsive to initiating play of a subsequent instance of the wagering game.

Claim 10. The gaming system of claim 1, wherein the displayed game outcome includes a depiction of virtual reels forming an array of multiple rows and multiple columns defining a plurality of cells therein.


Claim 9. The gaming system of claim 1, wherein the displayed game outcome includes a depiction of virtual reels forming an array of multiple rows and multiple columns defining a plurality of cells therein.

Claim 9. The gaming system of claim 1, wherein the displayed game outcome includes a depiction of virtual reels forming an array of multiple rows and multiple columns defining a plurality of cells therein.

Claim 11. The gaming system of claim 10, wherein the active display area includes a first plurality of cells in the array and the inactive display area includes a second plurality of cells in the array.


Claim 10. The gaming system of claim 9, wherein the active symbol display area includes a first plurality of cells in the array and the inactive symbol display area includes a second plurality of cells in the array.

Claim 10. The gaming system of claim 9, wherein the active symbol display area includes a first plurality of cells in the array and the inactive symbol display area includes a second plurality of cells in the array.

Claim 15. A gaming system, comprising:
at least one display device;
one or more input devices;
at least one processor;
and at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the one or more input devices to:



(a) establish a credit balance associated with a monetary amount received through the one or more input devices;

(b) receive a wager to initiate play of a wagering game in response to actuation of a wager through the one or more input devices, the credit balance being decreasable by the wager;

(c) randomly display an outcome of an instance of play of the wagering game, wherein the displayed game outcome includes an active display area and an inactive display area, the inactive display area being distinguishable from the active display area in the displayed game outcome by at least one identifying characteristic;









(d) determine the award outcome based on the active display area, the credit balance being increasable by the determined award outcome;


(e) responsive to an occurrence of a triggering event being detected in the active display area of the displayed game outcome:



(1) modify the displayed game outcome by discontinuing display of (i) the at least one identifying characteristic in at least a portion of the inactive display area;



(2) display a modified game outcome wherein (i) the active display area includes the at least a portion of the inactive display area in which the display of the at least one identifying characteristic is discontinued; and




(3) responsive to an occurrence of the triggering event in the modified game outcome, repeat (1) and (2), whereby additional portions of the inactive display area are included in the active display area of the modified game outcome; and

(f) responsive to at least one of (i) the absence of an occurrence of the triggering event and (ii) the discontinuing of the display of the at least one identifying characteristic in at least a preset amount of the inactive display area of the modified game outcome, determine an enhanced award outcome associated with the active display area of the modified game outcome, the credit balance being increasable by the enhanced award outcome amount.


Claim 14. A gaming system, comprising:
a housing;
at least one display device supported by the housing;
one or more input devices;
at least one processor;
and at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the one or more input devices to:

(a) establish a credit balance associated with a monetary amount received through the one or more input devices;

(b) receive a wager to initiate play of a wagering game in response to actuation of a wager through the one or more input devices, the credit balance being decreasable by the wager;

(c) randomly display an outcome of an instance of play of the wagering game, wherein the displayed game outcome includes symbols from a plurality of symbols in an active symbol display area and symbols from the plurality of symbols in an inactive symbol display area, an award outcome being determined by the plurality of symbols in the active symbol display area, the inactive symbol display area being distinguishable from the active symbol display area in the displayed game outcome by at least one identifying characteristic;

(d) determine the award outcome based on the plurality of symbols in the active symbol display area, the credit balance being increasable by the determined award outcome;

(e) responsive to an occurrence of a triggering event in the displayed game outcome:





(1) modify the displayed game outcome by discontinuing display of the one identifying characteristic in at least a portion of the inactive symbol display area;



(2) display a modified game outcome wherein the active symbol display area includes the at least a portion of the inactive symbol display area in which the display of the at least one identifying characteristic is discontinued; and




(3) responsive to an occurrence of the triggering event in the modified game outcome, repeat (1) and (2); whereby additional portions of the inactive symbol display area are included in the active symbol display area of the modified game outcome; 

(f) responsive to at least one of (i) the absence of an occurrence of the triggering event and (ii) the discontinuing of the display of the at least one identifying characteristic in at least a preset amount of the inactive symbol display area of the modified game outcome, determine an enhanced award outcome associated with the symbols in the active symbol display area of the modified game outcome, the credit balance being increasable by the enhanced award outcome amount.


Claim 14. A gaming system, comprising:
a housing;
at least one display device supported by the housing;
one or more input devices;
at least one processor;
and at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the one or more input devices to:

(a) establish a credit balance associated with a monetary amount received through the one or more input devices;

(b) receive a wager to initiate play of a wagering game in response to actuation of a wager through the one or more input devices, the credit balance being decreasable by the wager;

(c) randomly display an outcome of an instance of play of the wagering game, wherein the displayed game outcome includes symbols from a plurality of symbols in an active symbol display area and symbols from the plurality of symbols in an inactive symbol display area, an award outcome being determined by the plurality of symbols in the active symbol display area, the inactive symbol display area being distinguishable from the active symbol display area in the displayed game outcome by at least one identifying characteristic;

(d) determine the award outcome based on the plurality of symbols in the active symbol display area, the credit balance being increasable by the determined award outcome;

(e) responsive to an occurrence of a triggering event in the displayed game outcome, 

(1) modify the displayed game outcome by discontinuing display of (i) the at least three of a same symbol displayed in the active symbol area and (ii) the one identifying characteristic in at least a portion of the inactive symbol display area;

(2) display a modified game outcome wherein (i) the at least three of the same symbol are replaced by at least three other symbols and (ii) the active symbol display area includes the at least a portion of the inactive symbol display area in which the display of the at least one identifying characteristic is discontinued; and

(3) responsive to an occurrence of the triggering event in the modified game outcome, repeat (1) and (2); whereby additional portions of the inactive symbol display area are included in the active symbol display area of the modified game outcome; and
(f) responsive to at least one of (i) the absence of an occurrence of the triggering event and (ii) the discontinuing of the display of the at least one identifying characteristic in at least a preset amount of the inactive symbol display area of the modified game outcome, determine an enhanced award outcome associated with the symbols in the active symbol display area of the modified game outcome, the credit balance being increasable by the enhanced award outcome amount.


Claim 16. The gaming system of claim 15, wherein the at least one identifying characteristic comprises obscuring at least a portion of the inactive display area.

Claim 15. The gaming system of claim 14, wherein the at least one identifying characteristic comprises obscuring at least a portion of the symbols in the inactive symbol display area.

Claim 15. The gaming system of claim 14, wherein the at least one identifying characteristic comprises obscuring at least a portion of the symbols in the inactive symbol display area.

Claim 17. The gaming system of claim 15, wherein the award outcome is determined responsive to at least one of (i) the absence of an occurrence of the triggering event and (ii) the discontinuing of the display of the at least one identifying characteristic in the entirety of the inactive display area.

Claim 16. The gaming system of claim 14, wherein the award outcome is determined responsive to at least one of (i) the absence of an occurrence of the triggering event and (ii) the discontinuing of the display of the at least one identifying characteristic in the entirety of the inactive symbol display area.

Claim 16. The gaming system of claim 14, wherein the award outcome is determined responsive to at least one of (i) the absence of an occurrence of the triggering event and (ii) the discontinuing of the display of the at least one identifying characteristic in the entirety of the inactive symbol display area.




Allowable Subject Matter
Claims 2-6, 12-14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berman et al. (US 7,503,848 B2), Pawloski et al. (US 2017/0024955 A1), Wilson (US 2009/0176551 A1), Oberberger (US 7,931,531 B2), Meyer (US 2013/0237306 A1), Oberberger (US 7,950,993 B2), Saunders (US 8,790,169 B2), Basallo et al. (US 2014/0256411 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/12/2022